Exhibit 99.1 PLUGINZ, LLC AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS YEARS ENDED DECEMBER 31, 2006 & 2005 Table of Contents Report of Independent Certified Public Accountants F – 2 Consolidated Balance Sheets F – 3 Consolidated Statements of Operations F – 4 Consolidated Statements of Changes in Members’ Equity F – 5 Consolidated Statements of Cash Flows F – 6 Notes to Consolidated Financial Statements F – 7-14 F-1 Report of Independent Registered Public Accounting Firm To the members and board of directors Pluginz, LLC and Subsidiaries: We have audited the accompanying consolidated balance sheets of Pluginz, LLC and Subsidiaries, as of December 31, 2006 and 2005, and the related consolidated statements of operations, members’ equity (deficit) and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Pluginz, LLCas of December 31, 2006 and 2005, and the results of its operations and its cash flows for the periods then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements referred to above have been prepared assuming that the Company will continue as a going concern.As more fully described in Note 2, the Company’s need to seek new sources or methods of financing or revenue to pursue its business strategy, raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans as to these matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. JEWETT, SCHWARTZ, WOLFE & ASSOCIATES Hollywood, Florida, January 4, 2008 F-2 PLUGINZ, LLC AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS DECEMBER 31, 2006 2005 ASSETS CURRENT ASSETS Cash $ 9,282 $ 7,408 Accounts receivable, net 2,476 34,408 Prepaid expenses and other current assets 2,385 8,823 TOTAL CURRENT ASSETS 14,143 50,639 Property and equipment, net 14,569 26,994 Other assets 2,000 2,000 TOTAL ASSETS $ 30,712 $ 79,633 LIABILITIES AND MEMBER'S EQUITY (DEFICIT) CURRENT LIABILITIES Accrued expenses $ 32,247 $ 62,754 Loans from related parties 7,000 2,000 TOTAL CURRENT LIABILITIES 39,247 64,754 Long term liabilities - - TOTAL LIABILITIES 39,247 64,754 Commitments and contingencies - - MEMBER'S EQUITY (DEFICIT) (8,535 ) 14,879 TOTAL LIABILITIES AND MEMBER'S EQUITY (DEFICIT) $ 30,712 $ 79,633 F-3 PLUGINZ, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS For the years ended December 31, 2006 2005 Revenues $ 429,107 $ 334,597 Cost of Sales 411,763 292,514 Gross Profit 17,344 42,083 Operating expenses: Selling, general & administrative expenses 220,359 240,203 Research & Development 414,804 527,516 Depreciation 12,425 10,281 Total operating expenses 647,588 778,000 Loss from operations before other expense (630,244 ) (735,917 ) Other expense - 72 Net loss before provision for income taxes (630,244 ) (735,845 ) Provision for income taxes - - Net loss $ (630,244 ) $ (735,845 ) F-4 PLUGINZ, LLC AND SUBSDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN MEMBERS' EQUITY Common Stock x,000,000,000 shares authorized Shares Par Value $.000x Additional Paid-in Retained Earngings(Accumulated Issued per share Capital Deficit) Total BALANCE - DECEMBER 31, 2004 - $ - $ 118,438 $ (116,640 ) $ 1,798 Capital contribution by Visual Media, Inc. 748,926 748,926 Net loss (735,845 ) (735,845 ) BALANCE - DECEMBER 31, 2005 - - 867,364 (852,485 ) 14,879 Capital contribution by Visual Media, Inc. 606,830 606,830 Acquisition of subsidiaries by Pluginz, LLC Net loss (630,244 ) (630,244 ) BALANCE - SEPTEMBER 30, 2006 (Unaudited) - $ - $ 1,474,194 $ (1,482,729 ) $ (8,535 ) F-5 PLUGINZ, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2006 2005 Cash flows from operating activities: Net loss $ (630,244 ) $ (735,845 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 12,425 10,281 Changes in operating assets and liabilities: Accounts receivable 31,932 (34,408 ) Prepaid expenses and other deposits 6,438 (10,823 ) Accrued liabilities (30,507 ) 62,756 Net cash used in operating activities (609,956 ) (708,039 ) Cash flows used in investing activities: Purchase of equipment - (37,275 ) Net cash used in investing activities - (37,275 ) Cash flows from financing activities: Proceeds from loan from related party 5,000 2,000 Proceeds from capital contribution for subsidiaries 606,830 748,926 Net cashprovided by financing activities 611,830 750,926 Net increase in cash 1,874 5,612 Cash at beginning of year 7,408 1,796 Cash at end of year $ 9,282 $ 7,408 Supplemental disclosure of cash flow information: Cash paid during the year for interest $ - $ - Cash paid for taxes $ - $ - Supplemental disclosure of non-cash financing activities Shares issued in lieu of compensation $ - $ - F-6 PLUGINZ, LLC AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS DECEMBER 31, 2006AND 2005 NOTE 1 – ORGANIZATION Pluginz, LLC (a Limited Liability Company) was formed under the laws of the state of California on September 29, 2006, for the purpose of owning 100% of the capital stock of both Pluginz, Inc., a Florida corporation and Plugin Stores, Inc. (formerly Visual Media FX, Inc.), a Delaware corporation (collectively, “Pluginz” or the “Company”).Both of these entities are C Corporations. Pluginz, Inc. was formed on April 4, 2001 to engage in any lawful corporate undertaking, including but not limited to, operating an e-commerce business.Plugin Stores, inc. was originally formed as Visual Media FX, Inc. on January 11, 2005, to engage in any lawful corporate undertaking, including but not limited to, operating an e-commerce business. The Company has been engaged in business prior to 2005. The Company’s primary business is the operation of a network of websites (the “Pluginz Network”) that provide community resources and the sale of a broad range of third party software (i.e. plug-ins) and other after market tools for the creative industries, such as film, television, graphic design, and video game development.The Pluginz Network consists of the Company’s flagship website, Pluginz.com, in addition to a number of niche specific websites designed to cater to the needs of specific types of creative professionals and non-professional enthusiasts.Additionally, each website utilizes a sophisticated product classification scheme designed to make a large catalog of products navigable by relevance to the specific needs of creative professionals.Many of the products offered by the Company are delivered to customers as digital downloads.However, the Company also offers software, training materials, media content and hardware products that are delivered via physical shipment. In January 2005, Pluginz, Inc. was acquired by Visual Media, Inc., a Delaware corporation (“Visual Media”), as part of a deal for Visual Media to receive Series A venture financing from Benchmark Capital and 3i in London, UK.Visual Media was formed by the principals of Pluginz and several other individuals for the purpose of commercializing an open source software platform with a view towards becoming synergistic with Pluginz.In November 2006 a management buyout of the Pluginz business from Visual Media was facilitated by Robert Lott with the assistance of Knowledge Market, Inc. in which Pluginz, LLC acquired 100% of the capital stock of both Pluginz, Inc. and Plugin Stores, Inc. NOTE 2 –
